          Case 20-07975          Doc 28       Filed 10/06/20 Entered 10/06/20 15:20:42                    Desc Main
                                                Document Page 1 of 2
                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

In re: John D Streeter                                          )         Case no. 20-07975
       Donna M Streeter                                         )
                                                                          Chapter 13
                                                                )
                                               Debtors          )         Judge: A. Benjamin Goldgar
                                                                )


                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     John D Streeter                                                          Robert J Adams & Assoc
     Donna M Streeter                                                         540 W 35Th St #100
     269 S Wildspring Rd                                                      Chicago,IL 60616
     Round Lake, IL 60073


     Please take notice that on Friday, October 30, 2020 at 9:15 am, a representative of this office shall appear
     before the Honorable Judge A. Benjamin Goldgar, or any judge sitting in that judge 's place, and present the
     Trustee's motion a copy of which is attached.

     This motion will be presented and heard electronically using Zoom for Government . No personal
     appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
     following:

     To appear by video, use this link: https//www.zoomgov.com/. Then enter the meeting ID and password.

     To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
     meeting ID and password.

     Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the passcode is 623389.
     The meeting ID and passcode can also be found on the judge 's page on the court's web site.

     If you object to this motion and want it called on the presentment date above, you must file a Notice of
     Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
     motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
     motion without a hearing.

     I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it
     in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's
     CM/ECF system on Tuesday, October 6, 2020




     Glenn Stearns, Chapter 13 Trustee                                  /s/ Carrie ODonnell
     801 Warrenville Road, Suite 650                                    For: Glenn Stearns, Trustee
     Lisle, IL 60532-4350
     Ph: (630) 981-3888
          Case 20-07975       Doc 28       Filed 10/06/20 Entered 10/06/20 15:20:42              Desc Main
                                             Document Page 2 of 2
                               IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

In re: John D Streeter                                    )        Case no. 20-07975
       Donna M Streeter                                   )
                                                                   Chapter 13
                                                          )
                                           Debtors        )        Judge: A. Benjamin Goldgar
                                                          )



                          MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



   Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section
   1307(c)(6), and in support thereof, states the following:

   1. The debtors filed a petition under the Bankruptcy Code on March 20, 2020.
   2. The debtors plan was confirmed on May 22, 2020.

       A Summary of the debtors plan follows:

       Monthly Payment:          $575.00                       Last Payment Received:        June 25, 2020

       Amount Paid:            $1,725.00                       Amount Delinquent:                $1,725.00


   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtors with respect to the
   term of a confirmed plan, pursuant to Section 1307 (c)(6).




                                                                   Respectfully Submitted;

     Glenn Stearns, Chapter 13 Trustee                             /s/ Glenn Stearns
     801 Warrenville Road, Suite 650                               For: Glenn Stearns, Trustee
     Lisle, IL 60532-4350
     Ph: (630) 981-3888
